Exhibit AMENDMENT NO. 1 TO 8% SECURED DEBENTURE This AMENDMENT NO. 1 TO 8% SECURED DEBENTURE (this “Amendment”) is made and entered into this 5th day of March, 2009 by and between China North East Petroleum Holdings Limited, a Nevada corporation (the “Company”), and Lotusbox Investments Limited, an entity organized under the laws of Singapore (“Lotusbox”).Capitalized terms used herein but not defined herein shall have the meaning set forth for such terms in the Debenture. WHEREAS, the Company issued a 8% Secured Debenture to Lotusbox on February 28, 2008 (the “Debenture”) pursuant to the Securities Purchase Agreement by and between the Company and Lotusbox on even date therewith. WHEREAS, pursuant to Section 5(c) of the Debenture, Lotusbox is entitled to require that the Company pay any portion or all of the principal and accrued interest on the Debenture at anytime following 10 days’ written notice to the Company in the event that the Company fails to effect a listing on either the American Stock Exchange or NASDAQ for the Common Stock by the date which is 12 months after the Original Issue Date of the Debenture (the “Original Listing Deadline”). WHEREAS, the Company does not expect to effect a listing on the American Stock Exchange or NASDAQ by the Original Listing Deadline. WHEREAS, the Company and Lotusbox desire to amend the Debenture on the terms set forth herein. NOW, THEREFORE, in consideration of the foregoing and the respective representations, covenants and agreements set forth below, the parties agree as follows: 1.Extension of Company’s Listing Obligation.Lotusbox hereby agrees to extend the
